This is the fifth time that different phases of this case have been adjudicated by us. Chambers, et al., v. State, 111 Fla. 707,151 So. 499; Chambers, et al., v. State, 113 Fla. 786,152 So. 437; Chambers, et al., v. State, 117 Fla. 642; 158 So. 153; Chambers, et al., v. State, 123 Fla. 734, 167 So. 697. A statement of the essential facts involved in each consideration is detailed with these citations.
The instant writ of error was to a final judgment against plaintiffs in error in the fourth trial, being upon error coramnobis. The sole question involved is whether or not certain confessions and pleas of guilty entered by defendants were their free and voluntary act, or whether they were extorted by force, coercion, fear, duress, and personal violence.
In the first writ of error, we affirmed the conviction of *Page 570 
all four defendants of murder in the first degree. On the second appearance, we granted them leave to apply to the trial court for writ of error coram nobis for the purpose of determining whether or not certain confessions made by them and on which they were convicted had been extorted from them by duress. The Circuit Judge tried and determined this issue against defendants and on writ of error to this Court the third time, we reversed this decision holding that the issue should have been tried by a jury. The cause was again remanded and tried before a jury but was reversed because of erroneous charges by the trial court.
The trial and determination of an issue joined on error coramnobis is one for the jury to resolve after hearing the evidence and appropriate charges by the Court in the same manner that other issues of fact are determined. This Court as well as the trial court is bound by the same rules of evidence and procedure in trying an issue of this kind that it is in the trial of other issues and under no circumstances should the province of the jury be invaded.
On the issue joined in this case, the evidence is in hopeless conflict. The defendants in their behalf testified that they were brutally treated and put through all sorts and kinds of third degree methods for about a week before the confessions were secured and on the last night before they confessed, they were not permitted to sleep but were threatened, whipped, and tortured all night. The confessions were secured about six o'clock the following morning. As to the charges of having been whipped, tortured, and ill treated, their testimony is not corroborated. It is corroborated as to the fact of having been kept up all night and questioned the night before the confessions were secured.
The evidence of defendants as to torture and cruel treatment *Page 571 
is flatly denied by the Sheriff, the jailer, and other witnesses. The latter testimony is corroborated by that of several prisoners who were in jail with defendants at the time, a telephone workman who was working about the jail, the State Attorney, who took the confessions, and other witnesses. All of the questioning took place in the jail.
The testimony of the plaintiffs in error, if taken alone, was ample to show that the confessions and pleas were secured through coercion, duress, and reprehensible means, but it was flatly denied and the denial was strongly corroborated. In this situation it became the function of the jury to resolve the conflict in the evidence and they resolved it against the defendants. Error in doing so is not made to appear.
Confessions such as are involved in this case are not deemed voluntary as a matter of law. To be admissible as evidence, they must be made by one competent to make them and they must not be induced by punishment, threats, or promises of reward. A confession is not vitiated by the fact that it was made to a Sheriff while the confessor was in custody after a protracted examination, provided the examination was orderly and properly conducted. If conducted otherwise, the confession is illegal and should be excluded from the jury.
Testimony to determine all these facts is permissible and if it shows that force, compulsion, or tender of reward was offered, the confession so obtained is inadmissible as evidence. Hopt v. People of Utah, 110 U.S. 574, 4 Sup. Ct. 202, 28 L. Ed. 262; Sparf v. United States, 156 U.S. 51, 15 Sup. Ct. 273,39 L. Ed. 343; Pierce v. United States, 160 U.S. 355, 16 Sup. Ct. 321,40 L. Ed. 454; Wilson v. United States, 162 U.S. 613,16 Sup. Ct. 895, 40 L. Ed. 1090; Bram v. United States, *Page 572 168 U.S. 532, 18 Sup. Ct. 183, 42 L. Ed. 568; Powers v. United States,223 U.S. 303, 32 Sup. Ct. 281, 56 L. Ed. 448; and cases on other page. See decisions of many state courts to same effect in Chambers, et al., v. State, 123 Fla. 734, 167 So. 697.
We have reviewed the evidence carefully and find nothing that would warrant a reversal of the verdict and judgment of the trial court. The defendants were charged with the commission of a heinous crime; to-wit, the murder for robbery of Robert Darsey of Pompano, Florida. Some twenty-five or thirty persons were arrested on suspicion as being implicated in connection with this murder but all were ultimately released except defendants. All night vigils in proceedings of this kind are not approved but are not ipso facto illegal.
In lodging responsibility for slaying of Mr. Dorsey, against defendants and releasing the others who were arrested in connection with it, a great deal of questioning was done and the sheriff's office was vigilant in apprehending the guilty parties. It was one of those crimes that induced an enraged community and this fact goes far to explain the questioning and the fact that it was in progress several days and all night before the confessions were secured.
Two trial judges and two juries have decided all the material issues against the defendants. The gravamen of their defense seems to be that since one key man planned the robbery and secured most of the proceeds of it, all should not suffer the death penalty. This was a question for the jury to determine and they resolved it against the defendants after having an opportunity to recommend them to mercy. So far as the record discloses, defendants are shown to have been accorded a fair trial.
It is also concluded here that defendants were arraigned, *Page 573 
and put on trial without the appointment of counsel to represent them or without the opportunity to confer with counsel before trial.
This was not one of the issues before the jury and the record does not show a formal order of the trial court appointing counsel to represent defendants but it is shown that they were represented at the trial by able and experienced counsel who conferred with them before the trial. The fact that the record shows no formal order appointing counsel to represent them is not material but the better practice is that such an order should be shown.
It follows that the judgment below must be and is hereby affirmed.
Affirmed.
WHITFIELD, BUFORD and CHAPMAN, J.J., concur.
BROWN, J., dissents.
THOMAS, J., not participating, because the case was submitted before he became a member of the Court.